Title: To Thomas Jefferson from Allen McLane, 18 January 1802
From: McLane, Allen
To: Jefferson, Thomas


          
            Tunnicliffs Hotel Janary 18th 1802
          
          Sir, when I did my self the honor of paying my respects to you on the 16th Inst, it was my intention to have expressed the high sense, I entertain of your Justice and friendship, in the full opportunity offorded me of defense by the mode of investigation you were pleased to direct into the charges exhibited against me as Collector of the Port of Wilmington—from this duty and pleasure I was precluded by the appearance of Company
          Knowing as I do Sir, your Constitutional authority to have removed me at any time without inquiry—that your mere pleasure is the tenure by which I hold my office, I review with the highest degree of Gratitude this distinguished proof of your impartiallity and Kindness, for I am well aware that in no other way could I have had with the least chance, of meeting and disproving the unfounded charges of my envious and illiberal accusers—
          I have the consolation of beleiving that the testimony taken on that ocasion, can leave not the shadow of a doubt on the mind of Your Excellency or of any other disinterestd. person, that I had ben guilty of any malconduct in office; but on the Contrary had faithfully and Vigelently executed the duties reposed in me
          From your past indulgance and Justice I hope I may be permited to congratulate my self on the prospect of holding my office until some cause of removal may arise, and be assured Sir, by the prompt and faithful execution of my various duties, it will at all times be my first wish to merit your approbation—
          The unwarrantable liberty, for some time, past practiced by certain newspaper Editors in perverting your intentions, and misrepresenting your conduct towards me for the perpose of answering party Views, permit, me to declare Sir, has bene totally without my privity or consent, and Gives me much pain
          Please to accept Sir my sincere respects and best wishes and beleive me with sentiments of the highest consideration
          Your most obt. Servt.
          
            A McLane
          
        